Title: To John Adams from John Jay, 2 April 1787
From: Jay, John
To: Adams, John


          
            Dr. Sir
            New York 2d. April 1787
          
          Since my last to you of 25th. February I have not been favored with any Letters from you.—
          Congress have made some Progress in my Report on your Letter of 4th. March 1786 and the Papers that accompanied it— they lately passed the Resolutions of which you will find a Copy herewith enclosed. Having been ever since and still being too much indisposed to prepare Instructions for you on these Subjects in Time for their being reported and agreed to by Congress and transmitted by this Opportunity, I send this Copy merely for your Information— perhaps it might be well to communicate it informally to the Minister. I think it would have a good Effect, and tend to abate the Irritation which long Delays & Silence may have occasioned.—
          The Morocco Treaty has not yet arrived; and we are still in Suspence about the Fate of the one with Portugal.
          
          What Good will result from the Convention to be convened in pursuance of the Resolution of which I also enclose a Copy is uncertain. Something is very necessary to be done; for our Difficulties encrease Day by Day. I am too unwell to write much at this Time, nor do I expect to recover a tolerable Degree of Health until the Season admits of my taking Exercise. Although exceedingly temperate my Digestion is bad, and a lingering Fever hangs about me.
          I am Dear Sir / Your affe. friend & Servt
          
            John Jay—
          
        